Case 8:19-cv-00367-PSG-DFM Document 21 Filed 08/23/19 Page 1 of 3 Page ID #:67



   1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   2
       Michael J. Manning, Esq. (State Bar No. 286879)
       Tristan P. Jankowski, Esq. (State Bar No. 290301)
   3   MANNING LAW, APC
   4
       20062 SW Birch St., Suite 200 Newport Beach, CA 92660
       Office: (949) 200-8755 Fax: (866) 843-8308
   5   ADAPracticeGroup@manninglawoffice.com
   6
       Attorneys for Plaintiffs:
   7   JAMES RUTHERFORD
   8

   9   Rose W. Tsai (SBN: 186951)
       Email: rt@rosetlaw.com
  10   LAW OFFICES OF ROSE W. TSAI & ASSOCIATES
  11   4000 MacArthur Boulevard, Suite 600 East Tower
       Newport Beach, California 92660
  12
       Tel: (949) 440-3288
  13   Fax: (949) 440-3289
  14
       Attorney for Defendant:
  15   CHEN PI LIEN PEN
  16
                           UNITED STATES DISTRICT COURT
  17
                         CENTRAL DISTRICT OF CALIFORNIA
  18

  19    JAMES RUTHERFORD,                       Case No.: 8:19-cv-00367-PSG-DFM
  20
        Plaintiff,                              Hon. Philip S. Gutierrez
  21
        vs.                                     JOINT NOTICE OF SETTLEMENT
  22

  23    LON-YEUN PUNG an individual;            Complaint Filed: February 26, 2019
        LON-YEUN PUNG and CHEN PI               Trial Date: None Set
  24
        LIEN PEN, husband and wife as
  25    joint tenants; and Does 1-10,
        inclusive,
  26
  27    Defendant(s).
  28

                                   JOINT NOTICE OF SETTLEMENT
                                                1
Case 8:19-cv-00367-PSG-DFM Document 21 Filed 08/23/19 Page 2 of 3 Page ID #:68



   1         TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2
             Plaintiff, JAMES RUTHERFORD, and Defendant, CHEN PI LIEN PEN
   3

   4
       (the “Parties”) have reached a settlement in this matter and expect to file a joint

   5   stipulation for dismissal of the action within thirty (30) days, pending completion
   6
       of certain terms of the confidential settlement agreement.
   7

   8   Dated: August 22, 2019                         MANNING LAW, APC

   9
                                               By:   /s/ Michael J. Manning, Esq.
  10                                                 Michael J. Manning, Esq.
  11                                                 Joseph R. Manning, Jr., Esq.
                                                     Tristan P. Jankowski Esq.
  12                                                 Attorneys for Plaintiff,
  13                                                 JAMES RUTHERFORD

  14   Dated: August 22, 2019                  LAW OFFICES OF ROSE W. TSAI &
  15                                           ASSOCIATES

  16

  17
                                               By:    /s/ Rose W. Tsai, Esq.
  18                                                  Rose W. Tsai
                                                      Attorney for Defendant,
  19
                                                      CHEN PI LIEN PEN
  20

  21

  22

  23

  24

  25

  26
  27

  28

                                 JOINT NOTICE OF SETTLEMENT
                                              2
Case 8:19-cv-00367-PSG-DFM Document 21 Filed 08/23/19 Page 3 of 3 Page ID #:69



   1                            CERTIFICATE OF SERVICE
   2         I certify that on August 22, 2019, I electronically filed the foregoing
   3   document with the Clerk of the Court using CM/ECF. I also certify that the
   4   foregoing document is being served this day on counsel of record in this action via
   5   email transmission and via transmission of Electronic Filing generated by
   6   CM/ECF.
   7                                                 Respectfully submitted,
   8

   9   Dated: August 22, 2019                        MANNING LAW, APC

  10
                                              By:   /s/ Michael J. Manning, Esq.
  11                                                Michael J. Manning, Esq.
  12                                                Joseph R. Manning, Jr., Esq.
                                                    Tristan P. Jankowski Esq.
  13                                                Attorneys for Plaintiff,
  14                                                JAMES RUTHERFORD

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                JOINT NOTICE OF SETTLEMENT
                                             3
